DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to Application No. 15/590267, filed on 10/8/2021. Claims 1-20 are cancelled. Claims 21-44 are currently pending and have been examined. Claims 21-44 have been rejected as follows. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,846,313. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Application 17/071787
U.S. Patent No. 10,846,313
21. (Previously Presented) A method implemented by a geographic-location-based matching system including at least one server with at least one network interface, of matching a first user having a first wireless device with a second user having a second wireless device, comprising: 
a. the system receiving, via the at least one network interface from the second wireless device, information indicating that the second user is available to be matched; [e]
 b. the system receiving, via the at least one network interface from the second wireless device, a physical geographic location of the second wireless device obtained using a geographic location sensor of the second wireless device; [f]
 c. the system receiving, via the at least one network interface from the first wireless device, a physical geographic location of the first wireless device obtained using a geographic location sensor of the first wireless device; [g]
d. the system receiving, via the at least one network interface from the first wireless device, a request to be matched; [h]
e. the system determining, using a processor of the system to access user data, that the first wireless device and the second wireless device are geographically nearby to one another, and that the first user and the second user are a match; [i]
f. the system transmitting, to the second wireless device, from the at least one server a user-feedback rating associated with the first user and information relating to the physical geographic location of the first wireless device; [j]
 g. the system receiving, via the at least one network interface from the second wireless device, an indication that an option to accept the match with the first user has been selected at the second wireless device; [k]
h. the system indicating to the first wireless device via wireless transmission a name of the second user, a user-feedback rating of the second user, and an identifying image of the second user and further indicating to the first wireless device via wireless transmission that a visual identifier is associated with the match; [l]
 i. the system indicating, to the second wireless device via wireless transmission, that the visual identifier is associated with the match, wherein: [m]
1) the second wireless device includes a transceiver designed to exchange data between devices of short distances using radio waves in the industrial scientific and medical radio bands; 
2) the second wireless device is wirelessly coupled via the transceiver to a light- emitting display physically separate from the first wireless device and the second wireless device; and, 
3) the second wireless device is configured to wirelessly communicate with the light-emitting display in a manner that instructs the light-emitting display to illuminate with the visual identifier, wherein the visual identifier on the light- emitting display is configured to be viewable by the first user to direct the first user to the second user as the match at an in-person meeting.  

1. A method implemented by a geographic-location-based matching system including at least one server with at least one network interface, that facilitates physical identification, by a first user having a first wireless device of a second user having a second wireless device, comprising the system: 
a. receiving, via the at least one network interface from the first wireless device, a name of the first user and an identifying photo of the first user including at least a portion of the first user's face;
 b. storing in a memory of the at least one server the name and the identifying photo of the first user in a first user profile;
 c. receiving, via the at least one network interface from the second wireless device, a name of the second user and an identifying photo of the second user including at least a portion of the second user's face; 
d. storing in a memory of the at least one server the name and the identifying photo of the second user in a second user profile;
 e. receiving, via the at least one network interface from the second wireless device, information indicating that the second user is available to be matched; 
f. receiving, via the at least one network interface from the second wireless device, the physical geographic location of the second wireless device, expressed as a second latitude value and a second longitude value, obtained using a geographic location sensor of the second wireless device; 
g. receiving, via the at least one network interface from the first wireless device, the physical geographic location of the first wireless device, expressed as a first latitude value and a first longitude value, obtained using a geographic location sensor of the first wireless device;
 h. receiving, via the at least one network interface from the first wireless device, a request to be matched;
 i. determining, using a processor of the at least one server, that the first wireless device and the second wireless device are geographically nearby to one another, and that the first user and the second user are potential matches;
 j. transmitting, to the second wireless device, a communication from the at least one server including a rating associated with the first user and information relating to the physical geographic location of the first wireless device; 
k. receiving, via the at least one network interface from the second wireless device, an indication that an option to accept the match with the first user has been selected on the display of the second wireless device;
 l. transmitting, to the first wireless device, a communication from the at least one server including the name of the second user, a rating of the second user, the identifying photo of the second user, and information specifying a visual identifier associated with the match of the user of the first wireless device to the user of the second wireless device; and m. transmitting, to the second wireless device, a communication from the at least one server including the information specifying the visual identifier associated with the match, wherein:
 i. the second wireless device includes a transceiver designed to exchange data between devices of short distances using UHF radio waves in the industrial scientific and medical radio bands; 
ii. the second wireless device is wirelessly coupled via a transceiver to a light-emitting display physically separate from the first wireless device and the second wireless device; and,
 iii. the second wireless device is configured to wirelessly communicate with the light-emitting display in a manner that instructs the light-emitting display to illuminate with the visual identifier associated with the match, wherein the visual identifier on the light-emitting display is configured to be viewable by the first user to direct the first user to the second user as the match at an in-person meeting.
22. (Previously Presented) The method of claim 21 wherein the visual identifier is a personalized text message.

2. The method of claim 1 wherein the visual identifier associated with the match is a personalized text message.
23. The method of claim 21 wherein the visual includes a logo associated with the geographic-location-based matching system.
3. The method of claim 1 wherein the visual identifier associated with the match includes a logo associated with the geographic-location-based matching system.
24. (Previously Presented) The method of claim 21 wherein the visual identifier is stored in the memory of the at least one server in a user profile associated with either the first or the second user.  

4. The method of claim 1 wherein the visual identifier associated with the match is stored in the memory of the at least one server in a format associated with either the first or the second user profile.
25. (Previously Presented) The method of claim 21 further comprising: j. the system transmitting, from the at least one server to the first wireless device, a menu of prices associated with services provided by the geographic-location-based matching system from which the first user may select.
5. The method of claim 1 further comprising: n. transmitting, from the at least one server to the first wireless device, a menu of prices associated with services provided by the geographic-location-based matching system from which the first user may select.
26. (Previously Presented) The method of claim 25 further comprising: k. the system receiving, at the at least one server via a communication from the first wireless device, a selection from the menu of prices; and  
1. the system transmitting, from the at least one server to a payment processing system, a request to cause a payment account associated with the first user to be debited to complete a monetary transaction with the geographic-location-based matching system.  

6. The method of claim 5 further comprising: o. receiving, at the at least one server via a communication from the first wireless device, a selection from the menu of prices; and p. transmitting, from the at least one server to a payment processing system, a request to cause a payment account associated with the first user to be debited to complete a monetary transaction with the geographic-location-based matching system.
27. (Previously Presented) The method of claim 26 further comprising the system storing the payment account associated with the user in a user profile associated with the first user.
7. The method of claim 6 further comprising storing the payment account associated with the user in the first user profile.
28. (Previously Presented) The method of claim 26 wherein the payment account is a credit card.  

8. The method of claim 6 wherein the payment account is a credit card.
29. (Previously Presented) The method of claim 21 further comprising the system performing a background check on the second user.  

9. The method of claim 1 further comprising performing a background check on the second user.
31. (Previously Presented) The method of claim 21 further comprising the system receiving, at the at least one server via a communication from the first wireless device, a selection setting the visual identifier.  


32. (Currently Amended) A method implemented by a geographic-location-based matching system including at least one server with at least one network interface, of matching a first user having a first wireless device with a second user having a second wireless device, comprising: a. the system receiving, via the at least one network interface from the second wireless device, information indicating that the second user is available to be matched; b. the system receiving, via the at least one network interface from the second wireless device, a physical geographic location of the second wireless device obtained using a geographic location sensor of the second wireless device; c. the system receiving, via the at least one network interface from the first wireless device, a physical geographic location of the first wireless device obtained using a geographic location sensor of the first wireless device; d. the system receiving, via the at least one network interface from the first wireless device, a request to be matched; e. the system determining, using a processor of the system to access user data, that the first wireless device and the second wireless device are geographically nearby to one another, and that the first user and the second user are a match; f. the system transmitting, to the second wireless device, from the at least one server a user-feedback rating associated with the first user and information relating to the physical geographic location of the first wireless device; g. the system receiving, via the at least one network interface from the second wireless device, an indication that an option to accept the match with the first user has been selected at the second wireless device; h. the system indicating, to the first wireless device via wireless transmission, a name of the second user, a user-feedback rating of the second user, an identifying image of the second user, and further indicating to the first wireless device via wireless transmission that a visual identifier is associated with the match, wherein the first wireless device is configured to display the visual identifier on a primary display screen of the first wireless device viewable by the second user to direct the second user to the first user as the match at an in-person meeting; and
 i. the system indicating, to the second wireless device via wireless transmission, that the visual identifier is associated with the match.
11. A method implemented by a geographic-location-based matching system including at least one server with at least one network interface, that facilitates physical identification, by a first user having a first wireless device of a second user having a second wireless device, comprising the system: a. receiving, via the at least one network interface from the first wireless device, a name of the first user and an identifying photo of the first user including at least a portion of the first user's face; b. storing in a memory of the at least one server the name and the identifying photo of the first user in a first user profile; c. receiving, via the at least one network interface from the second wireless device, a name of the second user and an identifying photo of the second user including at least a portion of the second user's face; d. storing in a memory of the at least one server the name and the identifying photo of the second user in a second user profile; e. receiving, via the at least one network interface from the second wireless device, information indicating that the second user is available to be matched; f. receiving, via the at least one network interface from the second wireless device, the physical geographic location of the second wireless device, expressed as a second latitude value and a second longitude value, obtained using a geographic location sensor of the second wireless device; g. receiving, via the at least one network interface from the first wireless device, the physical geographic location of the first wireless device, expressed as a first latitude value and a first longitude value, obtained using a geographic location sensor of the first wireless device; h. receiving, via the at least one network interface from the first wireless device, a request to be matched; i. determining, using a processor of the at least one server, that the first wireless device and the second wireless device are geographically nearby to one another, and that the first user and the second user are potential matches; j. transmitting, to the second wireless device, a communication from the at least one server including a rating associated with the first user and information relating to the physical geographic location of the first wireless device; k. receiving, via the at least one network interface from the second wireless device, an indication that an option to accept the match with the first user has been selected on the display of the second wireless device; l. transmitting, to the first wireless device, a communication from the at least one server including the name of the second user, a rating of the second user, the identifying photo of the second user, and information specifying a visual identifier associated with the match of the user of the first wireless device to the user of the second wireless device; and m. transmitting, to the second wireless device, a communication from the at least one server including the information specifying the visual identifier associated with the match; n. transmitting information that causes the first wireless devices to display the visual identifier associated with the match on a primary display screen of the first wireless device; and, o. transmitting information that causes the second wireless device to display the visual identifier on a primary display screen of the second wireless device; p. transmitting information that causes the first wireless device to display the visual identifier associated with the match, wherein the visual identifier on the first wireless device is configured to be viewable by the second user to direct the second user to the first user as the match at an in-person meeting.
33. (Previously Presented) The method of claim 32 further comprising the system concurrently causing the first wireless device to display the visual identifier on a primary display screen of the first wireless device.
12. The method of claim 11 further comprising concurrently causing the first wireless device to display the visual identifier on a primary display screen of the first wireless device.
34. (Previously Presented) The method of claim 32 wherein the visual identifier is a personalized text message.  
13. The method of claim 11 wherein the visual identifier associated with the match is a personalized text message.
35. (Previously Presented) The method of claim 32 wherein the visual identifier includes a logo associated with the geographic-location-based matching system.  

14. The method of claim 11 wherein the visual identifier associated with the match includes a logo associated with the geographic-location-based matching system.
36. (Previously Presented) The method of claim 32 wherein the visual identifier is stored in the memory of the at least one server in a user profile associated with either the first or the second user.  

15. The method of claim 11 wherein the visual identifier associated with the match-is stored in the memory of the at least one server in a format associated with either the first or the second user profile.
37. (Previously Presented) The method of claim 32 further comprising: j. the system transmitting, from the at least one server to the first wireless device, a menu of prices associated with services provided by the geographic-location-based matching system from which the first user may select.  

16. The method of claim 11 further comprising: p. transmitting, from the at least one server to the first wireless device, a menu of prices associated with services provided by the geographic-location-based matching system from which the first user may select.
38. (Previously Presented) The method of claim 37 further comprising: k. the system receiving, at the at least one server via a communication from the first wireless device, a selection from the menu of prices; and  
1. the system transmitting, from the at least one server to a payment processing system, a request to cause a payment account associated with the first user to be debited to complete a monetary transaction with the geographic-location-based matching system.  

17. The method of claim 16 further comprising: q. receiving, at the at least one server via a communication from the first wireless device, a selection from the menu of prices; and r. transmitting, from the at least one server to a payment processing system, a request to cause a payment account associated with the first user to be debited to complete a monetary transaction with the geographic-location-based matching system.
39. (Previously Presented) The method of claim 38 further comprising the system storing the payment account associated with the user in a user profile associated with the first user.  

18. The method of claim 17 further comprising storing the payment account associated with the user in the first user profile.
40. (Previously Presented) The method of claim 38 wherein the payment account is a credit card.
19. The method of claim 17 wherein the payment account is a credit card.
41. (Previously Presented) The method of claim 32 further comprising the system performing a background check on the second user.  
20. The method of claim 11 further comprising performing a background check on the second user.
42. (Previously Presented) The method of claim 32 further comprising the system storing in a memory of the at least one server the driver's license number of the second user.  
21. The method of claim 11 further comprising storing in a memory of the at least one server the driver's license number of the second user.
43. (Previously Presented) The method of claim 32, further comprising the system configuring the second wireless device to be able to display the visual identifier such that it is configured to be visible by the first user to direct the first user to the second user as the match at an in-person meeting.  

22. The method of claim 11, further comprising configuring the second wireless device to be able to display the visual identifier associated with the match such that it is configured to be visible by the first user to direct the first user to the second user as the match at an in-person meeting.
44. (Previously Presented) The method of claim 32 further comprising the system receiving, at the at least one server via a communication from the second wireless device, a selection setting the visual identifier.  



Per MPEP 804(II)(B),  a nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). As shown in the rejection above, the claims of the instant application are anticipated by conflicting claims in the U.S. Patent 10,846,313. Claims 31 and 44 are also rejected as depending from rejected claims 21 and 32 of the instant application. 
			Allowable Subject Matter Over the Prior Art
The following is a statement of reasons for the indication of allowable subject matter over prior art:  The closest prior art of record as indicated in the last action are Chaudhuri (U.S. Pub. No. 20050038876) in view of Shostack (U.S. Pub. 20040167794) in further view of Sufuentes (U.S. Pub. No. 20060166740). While Chaudhuri teaches a matching client that contains a beacon for matching and communicating between two devices with the ability for users to agree or reject the matching, Shostack teaches presenting digital photos of users in a profile, and Sufuentes teaches devices signaling when two matching devices are within proximity of each other, the combination does not explicitly disclose:
“i. the system indicating, to the second wireless device via wireless transmission, that the visual identifier is associated with the match, wherein: 
1) the second wireless device includes a transceiver designed to exchange data between devices of short distances using radio waves in the industrial scientific and medical radio bands; 
2) the second wireless device is wirelessly coupled via the transceiver to a light- emitting display physically separate from the first wireless device and the second wireless device; and, 
3) the second wireless device is configured to wirelessly communicate with the light-emitting display in a manner that instructs the light-emitting display to illuminate with the visual identifier, wherein the visual identifier on the light- emitting display is configured to be viewable by the first user to direct the first user to the second user as the match at an in-person meeting.”
This reason for allowance also applies to claim 32. 
The closest NPL was “Proxidating the first software to meet local Bluetooth phone” as provided by the applicant. The NPL discloses two users meeting via the connection of their mobile devices, however the devices are not displaying a visual indicator in the same manner. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031. The examiner can normally be reached Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VICTORIA E. FRUNZI
Primary Examiner
Art Unit 3688



/VICTORIA E. FRUNZI/           Primary Examiner, Art Unit 3688                                                                                                                                                                                             	11/22/2022